Title: To Alexander Hamilton from James Miller, 17 April 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, April 17, 1800
          
          I am honored with your favor of the 14 Inst. Baggage Wagons necessary to accompany the Troops to Pitsburgh may be had here almost at any moment & I shall take care that no delay takes place in procuring them—I am Sir Your very Hl Sr
          
            Jas Miller
            Agt Qr Mr Gl
          
          
            Philada Apr 17—1800—
          
        